Order filed July 13, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00138-CV
                                  ____________

               CHRISTOPHER MICHAEL DIEHL, Appellant

                                        V.

                       BRITTANY FORGEY, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-45357

                                    ORDER

      On May 13, 2021, this court issued an opinion dismissing this appeal. On
June 2, 2021, appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed May 13, 2021 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      The appellant’s brief is due August 12, 2021.

                                  PER CURIAM



Panel Consists of Justices Wise, Jewell, and Spain.